 

AO 106 (Rev. 04/10) AGGASEurtoe sds V2 dad ORIN wAROGURe Ht 1 Filed 05/15/20 Page 1 of 59

 

 

FILED LODGED

 

UNITED STATES DISTRICT COURT
for the May 15, 2020

Western District of Washington CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
ay DEPUTY

RECEIVED

 

 

 

 

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
The SUBJECT DEVICE DataLocker (IronKey)
External Hard Drive MORE FULLY DESCRIBED IN
ATTACHMENT B.

Case No. MJ20-5116

ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT B, ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE.

locatedinthe ____—Western____—District of Washington , there is now concealed (identify the
person or describe the property to be seized):

 

SEE ATTACHMENT C, ATTACHED HERETO AND INCORPORATRED HEREIN BY REFERENCE.

The basis for the search under Fed. R. Crim. P. 41(c) 1s (check one or more):
Wf evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 2252(a)(2) Receipt or Distribution of Child Pornography
18 U.S.C. § 2252(a)(4)(B) Possession of Child Pornography

The application is based on these facts:

v See Affidavit of Homeland Security Investigations Special Agent, Ly Tran.

[ ] Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [Voy reliable electronic means; or: [| telephonically recorded.

Ly. CTian

(Applicant ’s signature

 

Ly Tran, Special Agent HSI
Printed name and title

O The foregoing affidavit was sworn to before me and signed in my presence, or
© The above-named agent provided a sworn statement attesting to the truth of the foregoing affiddyvit by telephone.

Date: 5215-2070 Diy

Judge’s signature

 

City and state: Tacoma, Washington DAVID W. CHRISTEL United States Magistrate Judge
Printed name and title

 

 

 

USAO: 2019R01212

 
Co mTm TD Dn fF WY YP

Ny NY NY NY NY NY NY NNR RE RE REO REE SS
oOo DDN mH FF WY KF CO OWA Dn fF WY NY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 2 of 59

AFFIDAVIT OF LY TRAN
STATE OF WASHINGTON )
) Ss
COUNTY OF PIERCE )

I, Ly Tran, a Special Agent with the Homeland Security Investigations, Seattle,
Washington, having been duly sworn, state as follows:

I. Affiant Background

l. I am a Special Agent with Homeland Security Investigations (HSI)
currently assigned to the Border Enforcement Security Task Force in Seattle,
Washington. I have been employed by HSI, formerly known as Immigration and
Customs Enforcement, since May 2005. Prior to my employment with HSI, I was a
Parole Officer for the State of Washington Department of Corrections for approximately
four years.

2. I have completed the Criminal Investigators Training Program and
Immigration and Customs Enforcement Special Agent Training at the Federal Law
Enforcement Training Center in Glynco, Georgia. I have also completed the Drug
Enforcement Administration Basic Drug Enforcement Training. I am familiar with
investigations of drug trafficking organizations, methods of importation and exportation,
distribution and smuggling of controlled substances, and financial and money laundering
investigations. I have participated in numerous investigations involving organizations
trafficking in controlled substances, including, ecstasy, marijuana, and cocaine which,
have resulted in the arrest of drug traffickers and seizures of controlled substances and
currency. I have participated in the execution of search warrants for controlled
substances; and have personally been involved in the seizures of controlled substances.
Additionally, I have participated in investigations involving human trafficking, financial
crimes, cybercrimes, and murder for hire. While assigned to the HSI Attaché office in

Vietnam, I conducted numerous investigations involving the sexual exploitation of

AFFIDAVIT OF SPECIAL AGENT LY TRAN - 1 UNITED STATES ATTORNEY’S OFFICE
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
Co mTm TD Dn fF WY YP

Ny NY NY NY NY NY NY NNR RE RE REO REE SS
oOo DDN mH FF WY KF CO OWA Dn fF WY NY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 3 of 59

children and interstate / international travel for illegal sexual activity involving minors.
During the course of these investigations, I have reviewed child exploitation materials.
Il. Purpose Of Affidavit

3. This application for issuance of a search warrant is being presented by
reliable electronic means pursuant to Federal Rule of Criminal Procedure 4.1 and Local
Criminal Rule 41(d)(3). During a lawfully authorized search of an email account,
authorized to search for evidence of a scheme to illegal import Japanese Kei cars, your
affiant came across evidence of other criminal activity: namely, images of child
pornography. Consequently, I make this affidavit in support of an application for a
search warrant authorizing the expanded examination an electronic storage media,!
already in the possession of the United States, hereinafter the “SUBJECT DEVICE.” I
further seek to extract evidence from the electronic storage media, the nature of which is
more specifically described in Attachment C. The SUBJECT DEVICE is further
described in Attachment B. The SUBJECT DEVICE is currently in law enforcement
possession as the fruit of a prior search warrant. A copy of the original application,
affidavit, and warrant is attached hereto as Attachment A.

4. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience. Because this Affidavit is submitted for the limited purpose of
establishing probable cause in support of the application for a search warrant, it does not

set forth each and every fact that I or others have learned during the course of this

 

' Electronic Storage media is any physical object upon which electronically stored information can be recorded.
Examples include external hard drive, hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic
or optical media.

AFFIDAVIT OF SPECIAL AGENT LY TRAN - 2 UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
Co mTm TD Dn fF WY YP

Ny NY NY NY NY NY NY NNR RE RE REO REE SS
oOo DDN mH FF WY KF CO OWA Dn fF WY NY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 4 of 59

investigation. I have set forth only the facts I believe are relevant to the determination of
probable cause to believe evidence, fruits, and instrumentalities of violations of 18 U.S.C.
§ 2252(a)(2) (Receipt or Distribution of Child Pornography) and 18 U.S.C. §
2252(a)(4)(B) (Possession of Child Pornography), will be found in the SUBJECT
DEVICE.
Ill. Summary of Vehicle Importation/Smuggling Investigation

5. In October 2019, I met with the U.S. Customs and Border Protection (CBP)
officers in Seattle, Washington. According to these CBP officers, and based on my
examination of specific import documents, CHRISTOPHER COX appears to have
imported twenty vehicles into the United States using false, fraudulent, and counterfeit
documents. Specifically, the CBP Officers believed, and my analysis of documents and
interviews of witnesses confirms, that CHRISTOPHER COX falsified documents/seals
from CBP, from the Environmental Protection Agency (EPA), and from the U.S.
Department of Transportation (DOT) to smuggle the cars into the United States.
CHISTOPHER COX also used false and fraudulent information to gain access to secure
areas of the Port of Tacoma, claiming that he was importing vehicles for the United
States Postal Service, which enabled him to evade all required CBP inspections of the
cars he illegally smuggled into the United States. CHRISTOPHER COX then used the
fraudulent, false, and counterfeit documents to register and license the vehicles, and later
sold the vehicles to unsuspecting customers. Because of CHRISTOPHER COX’s
criminal activities, it appears that up to twenty buyers purchased and are now driving
extremely unsafe, illegal cars that never should have been licensed for on-road and

highway use.

IV. Search Warrant Email Account cctc53611@gmail.com
6. As part of my investigation of the vehicle importation/smuggling
summarized above, I applied for and obtained a search warrant for CHRISTOPHER
COX email account cctc53611@gmail.com (MJ20-5061—Attachment A). The search

 

AFFIDAVIT OF SPECIAL AGENT LY TRAN - 3 UNITED STATES ATTORNEY’S OFFICE
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
Co mTm TD Dn fF WY YP

Ny NY NY NY NY NY NY NNR RE RE REO REE SS
oOo DDN mH FF WY KF CO OWA Dn fF WY NY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 5 of 59

warrant required Google Inc. to disclose to the government copies of the contents of all
emails (including the content of communications) associated with the account, including
stored or preserved copies of emails sent to and from the account, draft emails, the source
and destination addresses associated with each email, the date and time at which each
email was sent, and the size and length of each email, and any attachments to such
emails.

7. On March 23, 2020, I served the search warrant in Attachment A for the
email account via Google’s law enforcement services portal: lers@google.com. On April
13, 2020, Google responded to the search warrant and provided me a download link for
approximately eighty-three (83) zipped files contained data, pictures, video clips, and
documents. Google Inc. advised me that the download link would expire in fourteen (14)
days; therefore, I downloaded the data to the SUBJECT DEVICE for further reviewing
and analyzing. The SUBJECT DEVICE is a passcode secure device manufactured by
Datalocker.

8. The focus of the original search warrant (Attachment A) was to find
evidence of the scheme to illegally import Kei cars and trucks. I began reviewing the
files for this evidence on April 17, 2020. The files were typically identified or labeled as
follows, 3610661-20200413-1, 3610661-202004 13-2, 3610661-20200413-3... to
3610661-20200413-42, and 3610661-20200414-1, 3610661-20200414-2, 3610661-
20200414-3...to 3610661-20200414-41. Each of these files had many subfiles and
subfolders.

9. On April 22, 2020, I reviewed data/materials in folder number 3610661-
20200413-10 -> cctc53611.846325528617.GooglePhotos.PhotoResource_038.Preserved
-> Google Photos -> Wow. In the subfolder titled “Wow,” I observed numerous
pornographic pictures and video clips. When I clicked on file name “images (13),” I
observed what appeared to be a naked underage white female showing her genital area. I

then clicked on another file name “younowjoe_jbs_younow_youtube_cam0545.avi.” I

AFFIDAVIT OF SPECIAL AGENT LY TRAN - 4 UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
Co mTm TD Dn fF WY YP

Ny NY NY NY NY NY NY NNR RE RE REO REE SS
oOo DDN mH FF WY KF CO OWA Dn fF WY NY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 6 of 59

observed one picture containing numerous smaller pictures of what appeared to be naked
underage white females. I stopped the search and contacted Assistant United States
Attorney David Reese Jennings and HSI Special Agent Cao Triet (Dan) Huynh. Special
Agent Huynh is currently assigned to the HSI Seattle Human Exploitation and Cyber
Crimes Group. Special Agent Huynh is also a member of the Seattle Internet Crimes
Against Children Task Force. Special Agent Huynh has ten years experience conducting
child exploitation investigations. I stopped my review of the files obtained with the
original search warrant to determine my next steps.

10. On April 23, 2020, I met with Special Agent Huynh. I guided Special
Agent Huynh to the two files that appeared to contain images of child exploitation. Upon
reviewing the images, Special Agent Huynh and I concluded the pictures were child
exploitation materials. The pictures are further described as follow by Special Agent
Huynh and I:

File images (13):

11. Image (13) is a color image. It depicts what appears to be a white
prepubescent female (hereinafter referred to as child victim) positioned and posed sitting
on what appears to be pink carpet. The child victim is not wearing any clothes, and she
has long blond hair. Her back is against a wall with base molding. The child victim is
leaning/resting her face on her hands and looks at the camera. The child victim has her
elbows resting on her thighs, and her legs spread across the width of the image, towards
the camera exposing her vaginal area. The child victim does not have pubic/body hair.
The child victim is small and does not have developed breasts. The child victim’s face is
youthful in appearance, and she appears to be under the age of 10.

File younowjoe_jbs_ younow_ youtube cam0545.avi:

12. File younowjoe_jbs_younow_youtube_cam0545.avi is a vid-cap (still
image consisting of a frame captured from film or television) photo. It has fourteen (14)

smaller pictures of a white prepubescent female (hereinafter referred to as child victim)

AFFIDAVIT OF SPECIAL AGENT LY TRAN - 5 UNITED STATES ATTORNEY’S OFFICE
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
Co mTm TD Dn fF WY YP

Ny NY NY NY NY NY NY NNR RE RE REO REE SS
oOo DDN mH FF WY KF CO OWA Dn fF WY NY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 7 of 59

positioned and posed in front of camera. The child victim is wearing a black tan top. She
has long blond hair. The child victim is sitting next to what appears to be white pillow
with red stripes. The first two pictures appeared to be the child victim waving and
smiling to the camera. The vid-cap image then progressively shows the child victim’s
genital/anus area and inserting her finger into her genital area. The child victim does not
have pubic/body hair. The child victim is small and does not have developed breasts.
The child victim’s face is youthful in appearance, and she appears to be under the age of
12.

V. Information To Be Searched And Items To Be Seized

13. | Ifanew search warrant is issued in response to this application, I and/or
other law enforcement personnel will continue reviewing the contents of the
electronically stored data and identify from among that content those items that come
within the items identified in Section II to the applicable Attachment C, for seizure. I
will also continue my search pursuant to the original warrant (Attachment A).

14. Analyzing the data contained in the forensic image may require special
technical skills, equipment, and software. It could also be very time-consuming.
Searching by keywords, for example, can yield thousands of “hits,” each of which must
then be reviewed in context by the examiner to determine whether the data is within the
scope of the warrant. Merely finding a relevant “hit” does not end the review process.
Keywords used originally need to be modified continuously, based on interim results.
Certain file formats, moreover, do not lend themselves to keyword searches, as keywords,
search text, and many common email, database and spreadsheet applications do not store
data as searchable text. The data may be saved, instead, in proprietary non-text format.
In addition, as the volume of storage allotted by service providers increases, the time it
takes to properly analyze recovered data increases, as well. Consistent with the
foregoing, searching the recovered data for the information subject to seizure pursuant to

this warrant may require a range of data analysis techniques and may take weeks or even

AFFIDAVIT OF SPECIAL AGENT LY TRAN - 6 UNITED STATES ATTORNEY’S OFFICE
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
Co mTm TD Dn fF WY YP

Ny NY NY NY NY NY NY NNR RE RE REO REE SS
oOo DDN mH FF WY KF CO OWA Dn fF WY NY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 8 of 59

months. All forensic analysis of the data will employ only those search protocols and
methodologies reasonably designed to identify and seize the items identified in Section II
of Attachment C to the warrant.

15. | Based on my experience and training, and the experience and training of
other agents with whom I have communicated, it is necessary to review and seize a
variety of messenger communications, chat logs, files, payment records and documents,
that identify any users of the subject account and communications sent or received in
temporal proximity to incriminating messages that provide context to the incriminating
communications.

VI. Sealing Request

16. It is respectfully requested that the Court issue an order sealing, until
further order of the Court, all papers submitted in support of the requested warrants,
including the application, this affidavit, the attachments, and the requested warrants. I
believe that sealing these documents is necessary because the information to be seized is
relevant to an ongoing investigation and includes references to cooperating individuals.
Premature disclosure of the contents of the application, this affidavit, the attachments,
and the requested warrants may adversely affect the integrity of the investigation,
including giving targets a chance to destroy evidence or take other steps to hinder the
investigation.

VII. Conclusion

17. | Based upon the evidence gathered in this investigation as set out above,
including but not limited to my review of data and records, information received from
other law enforcement agents, and my training and experience, there is probable cause to
believe evidence, fruits and/or instrumentalities of the crimes of 18 U.S.C. §§ 2252(a)(2)
(Receipt or Distribution of Child Pornography) and 2252(a)(4)(B) (Possession of Child
Pornography) exists and will be found in the SUBJECT DEVICE, and any attachments,

stored instant messages, stored voice messages, documents, and photographs associated

AFFIDAVIT OF SPECIAL AGENT LY TRAN - 7 UNITED STATES ATTORNEY’S OFFICE
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
Co me AN DH On fe WY HO

Ny Nw NY KY NY NY NY NY YS HSE He SE ESE ESE HEE OO EEO
oan DWN MH FW NY KF CO ODO MWA DH F&F WY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 9 of 59

therewith, as well as in subscriber and log records associated with the account.
Accordingly, by this Affidavit and warrant I seek authority for the government to search
all of the items specified in Attachment B and Section I of Attachment C (attached hereto
and incorporated by reference herein) to the warrant, and specifically to seize all of the
data, documents and records which are identified Section II of Attachment C.

18. The United States requests that the Court order that this application and any
resulting order be sealed until further order of the Court. As explained above, these
documents discuss an ongoing criminal investigation that is neither public nor known to
all of the targets of the investigation. Accordingly, there is good cause to seal these
documents because their premature disclosure may seriously jeopardize that

investigation.
Ly Cran
LY TRAN

Special Agent
Homeland Security Investigations

 

The above-named agent provided a sworn statement attesting to the truth of the

contents of the foregoing affidavit on this otl,,, of May, 2020.

Dy uti

DAVID W. CHRISTEL
United States Magistrate Judge

 

AFFIDAVIT OF SPECIAL AGENT LY TRAN - 8 UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 10 of 59

ATTACHMENT
A
Case. 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 11 of 59
“s AO 1@S\Rev. 04/10) Application for a Search Warrant (Modified: WAWD 10-26-18)

 

 

 

 

 

 

FILED LODGED
UNITED STATES DISTRICT COURT RECEIVED
for the
Western District of Washington MAR 17 2020
weer CLERK U.S. DISTRICT COURT
In the Matter of the Search of ) ley ‘STERN DISTRICT OF WASHINGTON AT OM
Briefly describe th to be hed
Or ena the persia Bp name and address) ; Case No.
INFORMATION ASSOCIATED WITH GOOGLE ) ;
ACCOUNT ceteS361 1 @gmail.com MORE FULLY ) (VY) JIvp - SO({
DESCRIBED IN ATTACHMENT A. }

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A, ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE.

located in the Northern District of California , there is now concealed (identify the
person or describe the property to be seized):

 

SEE ATTACHMENT B-1, ATTACHED HERETO AND INCORPORATRED HEREIN BY REFERENCE.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;

6 contraband, fruits of crime, or other items illegally possessed;
(3 property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC §§ 506, 545, 1001, Fraudulently using Seals of Department or Agencies, Smuggling Goods into the United States, Falsely Impersonating
1036, and 1343 an Officer or Employee of the United States, Making Material False Statements, Making Entry to'a Secure Area of a

Seaport by False Pretenses and Committing Fraud by wire, radio, or television,

The application is based on these facts:
v See Affidavit of Homeland Security Investigations Special Agent, Ly Tran.

[] Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [Voy reliable tpn ; OF: [| telephonically recorded.

j A_A
“Apphiodht’s signature

Ly Tran, Special Agent HSI
Printed name.and title

 

O The foregoing affidavit was sworn to before me and signed in my presence, or
© The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.

Date: 4-\(t- Zo Zo AU ke L. pide.
dge 's signature

City and state: Tacoma, Washington Theresa L. Fricke, United States Magistrate Judge
Printed name and title

 

 

 

USAM 2N1ARN1719

 
 

Oo oOo a1 DH wn ff WD YN =

N NO NY | HF FSF OSE OSE Ee OO ESE ORES OO SS ll
BNRRRBRRSSESRTIADREBHRES

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 12 of 59

ATTACHMENT A
SUBJECT ACCOUNT to be Searched
The electronically stored data, information and communications contained in,
related to, and associated with, including all preserved data associated with the Google
account cctc53611@gmail.com, as well as all other subscriber and log records associated
with the account, which is stored at premises owned, maintained, controlled, or operated
by Google Inc., an electronic communications services and remote computing services

provider located at 1600 Amphitheatre Parkway, Mountain View, California 94043.

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 31 TACOMA, WA 98402

(253) 428-3800
 

Oo Oo ~~ KH uv f& WW NY

NM Ww NH NY NY NY NY NY NN KK BS RK SF FE SEF eS Re eS SE
Oo DA OA BB WwW HO KB OO CO wT DH HH BP WY NY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 13 of 59

ATTACHMENT B

Section I - Information to be disclosed by Google for search:

To the extent that the information described in Attachment A-1 is within the
possession, custody, or control of Google, including any emails, records, files, logs, or
information that has been deleted but is still available to Google. Google is required to
disclose the following information to the government for each account or identifier listed
in Attachment A:

a. The contents of all emails associated with the account, including stored or
preserved copies of emails sent to and from the account, draft emails, the source and
destination addresses associated with each email, the date and time at which each email
was sent, and the size and length of each email, and any attachments to such emails;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of
session times and durations, the date on which the account was created, the length of
service, the IP address used to register the account, log-in IP addresses associated with
session times and dates, account status, alternative email addresses provided during
registration, methods of connecting, log files, and means and source of payment
(including any credit or bank account number);

c. The types of service utilized;

d. All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, instant messages, and instant
messenger contact information, calendar data, pictures, and files.

e. All records pertaining to communications between Google and any person

regarding the account, including contacts with support services and records of actions

taken.
AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE
USAO Number 2019R01212 - 32 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
(253) 428-3800
 

oO wmo a DH ww ff WY YN

NM NY WN NN NN NY NO HK eS Be BPO ESE rr OO REO
RBNRBRRPRPSEKBRRFSiGCxraakRane s

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 14 of 59

Section I - Information to be seized by the government
All information described above in Section I that constitutes contraband, evidence,

fruits, or instrumentalities of the following crimes committed on or after November 30,
2017: Title 18, United States Code, Section 506 — Seals of Department or Agencies, Title
18 United States Code, Section 545 — Smuggling Goods into the United States, Tittle 18
United States Code, Section 912 — Officer or Employee of the United States, Title 18
United States Code, Section 1001 False Statements, Title 18 United States Code Section
1036, Entry by False Pretenses to an real Property, Vessel, or Aircraft of the United
States or Secure Area of any Airport or Seaport, and Title 18 United States Code, Section
1343 - Fraud by wire, radio, or television.

a. All messages, documents, and profile information, attachments, or other data that
serves to identify any persons who use or access the account specified, or who exercise in
any way any dominion or control over the specified account

b. Any address lists or “friend”/contact lists associated with the specified account;

C. All subscriber records associated with the specified account, including name,
address, local and long distance telephone connection records, or records of session times
and durations, length of service (including start date) and types of service utilized,
telephone or instrument number or other subscriber number or identity, including any
temporarily assigned network address, and means and source of payment for such
service) including any credit card or bank account number;

d. Any and all other log records, including IP address captures, associated with the
specified account;

e. Any records, documents, forms, attachments, photographs, and pictures relating to
importation of vehicles and vehicle parts;

f. Any records and email communications to and from Be Forward Co. Ltd., and

Sound Brokerage; and

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 33 TACOMA, WA 98402

(253) 428-3800
 

woe ~T1 nH vA ff WwW KN eK

NY bho Ww WN NY NY WN NY —| §& FHF HF FE OS ES RE
SNRBRBRBRFSFiCaerAAaREaAanReS

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 15 of 59

g. Any records of communications between Google and any person about issues
relating to the account, such as technical problems, billing inquiries, or complaints from
other users about the specified account. This to include records of contacts between the
subscriber and the provider’s support services, as well as records of any actions taken by
the provider or subscriber as a result of the communications.

Google is hereby ordered to disclose the above information to the government

within 14 days of service of this warrant.

 

 

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 34 TACOMA, WA 98402

(253) 428-3800
eo ony DB OH SS WY LY

N Nw NY WY WN WN WK NY NY HK KF HF EF FP SE OS ES
oo ~s AO ON B&B WH KH KSB CO CO MOAT KD wr SP WY NY KY OC

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 16 of 59

I. AFFIDAVIT OF LY TRAN

STATE OF WASHINGTON )
) Ss
COUNTY OF PIERCE )

I, Ly Tran, a Special Agent with the Homeland Security Investigations, Seattle,
Washington, having been duly sworn, state as follows:

Il. Affiant Background

1. I am a Special Agent with Homeland Security Investigations (HSI)
currently assigned to the Border Enforcement Security Task Force in Seattle,
Washington. I have been employed by HSI, formerly known as Immigration and
Customs Enforcement, since May 2005. Prior to my employment with HSI, I was a
Parole Officer for the State of Washington Department of Corrections for approximately
four years.

2. I have completed the Criminal Investigators Training Program and
Immigration and Customs Enforcement Special Agent Training at the Federal Law
Enforcement Training Center in Glynco, Georgia. I have also completed the Drug
Enforcement Administration Basic Drug Enforcement Training. I am familiar with
investigations of drug trafficking organizations, methods of importation and exportation,
distribution and smuggling of controlled substances, and financial and money laundering
investigations. I have participated in numerous investigations involving organizations
trafficking in controlled substances, including, ecstasy, marijuana, and cocaine which,
have resulted in the arrest of drug traffickers and seizures of controlled substances and
currency. I have participated in the execution of search warrants for controlled
substances; and have personally been involved in the seizures of controlled substances.
Additionally, I have participated in investigations involving human trafficking, financial

crimes, murder for hire, traveling child sex investigations, and cybercrimes.

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 1 TACOMA, WA 98402

(253) 428-3800
 

Oo Oe aD HD wn fb WwW WY

Ny NO NY WN NY NY NH NY N YH | KF KF KF RP HP Re eS
ot NO Un BP WwW NY KK CO CO wmO HD DH AH SF WY NY KS CS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 17 of 59

Ill. Purpose Of Affidavit
3, This application for issuance of a search warrant is being presented by

reliable electronic means pursuant to Federal Rule Criminal Rule Procedure 4.1 and
Local Criminal Rule 41(d)(3). Specifically, this Affidavit is submitted in support of an
application for a search warrant for information associated with a certain account that is
stored at premises controlled Google, and e-mail provider headquartered at
Mountainview, California. The information to be searched is connected to the Gmail
account “cctc53611@gmail.com,” associated with CHRISTOPHER COX, date of birth
August 20, 1972, as further described in this affidavit and detailed in Attachment A. This
affidavit is made in support of an application for a search warrant under 18 U.S.C.

§ § 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require Google to disclose to the
government copies of the information (including the content of communications) further
described in Section I of Attachment B, government-authorized persons will review that
information to locate the items described in Section II of Attachment B.

4. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience. Because this Affidavit is submitted for the limited purpose of
establishing probable cause in support of the application for a search warrant, it does not
set forth each and every fact that I or others have learned during the course of this
investigation.

5. As set forth below, there is probable cause to believe that the Gmail
account will contain evidence of how Christopher Cox repeatedly smuggled tiny

Japanese “Kei” cars into the United States, using counterfeit images of federal seals, by

AFFIDAVIT OF SPECIAL AGENT LY TRAN OO ee OR eores00.
ACIFI .
USAO Number 2019R01212 - 2 TACOMA, WA 98402

(253) 428-3800
 

Oo Oo yD HB wn ff W LY

NooNM ow oN ON KN KN NY NK KF KF PB eS ESE Ee OS OS
on NTN nN BW NY KS CO CO MOAN KD nH SF WY NY KF &

 

 

Case 3:20-mj-05116-DWC Document 1 Filed 05/15/20 Page 18 of 59

violating federal smuggling laws, by falsely impersonating an officer or employee of the
United States, by making materially false entries in federal records, by using false
pretenses to enter a secure area in Seaport, and by committing fraud by wire. These acts
amount to violations of Title 18, United States Code, Sections 506 (Fraudulently using
Seals of Department or Agencies) 545 (Smuggling Goods into the United States), 912
(Falsely Impersonating an Officer or Employee of the United States) 1001 (Making
Material False Statements) 1036 (Making Entry to a Secure Area of a Seaport by False
Pretenses) and 1343 (Committing Fraud by wire, radio, or television). I seek
authorization to search and seize the items specified in Attachment B, which is
incorporated herein by reference.
IV. Summary Of Investigation

6. In October 2019, I met with the U.S. Customs and Border Protection (CBP)
officers in Seattle, Washington. According to these CBP officers, and based on my
examination of specific import documents, CHRISTOPHER COX appears to have
imported twenty vehicles into the United States using false, fraudulent, and counterfeit
documents. Specifically, the CBP Officers believed, and my analysis of documents and
interviews of witnesses confirms, that COX falsified documents/seals from CBP, from
the Environmental Protection Agency (EPA), and from the U.S. Department of
Transportation (DOT) to smuggle the cars into the United States. CHISTOPHER COX
also used false and fraudulent information to gain access to secure areas of the Port of
Tacoma, claiming that he was importing vehicles for the United States Postal Service,
which enabled him to evade all required CBP inspections of the cars he illegally
smuggled into the United States. COX then used the fraudulent, false, and counterfeit
documents to register and license the vehicles, and later sold the vehicles to unsuspecting
customers. Because of COX’s criminal activities, it appears that up to twenty buyers
purchased and are now driving extremely unsafe, illegal cars that never should have been

licensed for on-road and highway use.

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 3 Tacoma, WA 98402

(253) 428-3800
 

ono aD KH on fk WD NY

Nm NY WN NY NY MY NN NN NF KE ES Be Pe SEO RE OO RESO ell
oat KH UM BB WH NY KY CO CO MOAT KD HH fF WY LY KF O&

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 19 of 59

V. What isa Kei Vehicle?

7. Kei car (or keijiddsha "light automobile," pronounced [ke:dzido:¢a]) is the
Japanese vehicle category for the smallest highway-legal passenger cars available in
Japan. Similar Japanese categories exist for microvans, and Kei trucks. The Kei car
category was created by the Japanese government in 1949, and the regulations have been
revised several times since. Japanese regulations specify a maximum vehicle size, engine
capacity of 660cc and power output. Owners of Kei cars and vehicles in Japan enjoy
both tax and insurance benefits.

8. Kei cars have become very successful in Japan — consisting of over one
third of domestic new car sales in fiscal 2016. In 2018, seven of the 10 top-selling car
models in Japan were Kei cars, including the top four—all of which were boxy passenger
vans. In export markets such as the United States, Kei cars are generally too specialized
and too small. In fact, most Kei-cars are not exportable outside of Japan, for the good and
only reason that they do not comply with most American and European crash standards.

9, The Imported Vehicle Safety Compliance Act, commonly known as the 25-
year import rule, prevents individuals from importing new foreign-market vehicles
without undertaking a lengthy testing and federalization process. The law is intended to
keep American drivers safe. Any car brought into the United States that is less than 25
years old must meet all U.S. safety and crashworthiness standards (unless brought in for
off-road use only). The assumption behind this law is that fewer and fewer of any unsafe
and noncompliant car will be available for import after 25 years, thus decreasing the risk
that they will be imported to the United States for practical use. When the law was
passed, those who drafted it considered cars older than 25 years to be “classics” or
“antiques.” The 25-year rule represented a compromise: collectors could still have their
cars, but the average American was going to need to buy something the government and

manufacturers could assure was safe and fit for American roads. The law protected

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE

. 1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 4 TACOMA, WA 98402

(253) 428-3800
 

Oo fm sa DH vA fF WY NY

ww Nw NY KN NY KN NK KF HK BS Ee EO EOE
oD NHN On SB WY NK CO CO MO AND wn BW NY KF ©

 

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 20 of 59

drivers (from injury and accident), automobile manufacturers (from liability), but allowed
collectors eventual access to desired cars.

10. In addition to the 25-year rule for vehicle safety, the Environmental
Protection Agency also has laws that cover imported cars. Basically, cars less than 21
years old must actually meet federal emissions standards. Cars older than 21 years may

be exempted from federal emissions standards.

VI. Background and Importation Procedure of a Vehicle:
11, Importers must file multiple certifications and declarations with CBP when

they attempt to import a vehicle into the United States. The purpose of the certifications
is to ensure that the imported vehicle complies with the United States transportation,
safety, and environmental regulations. The EPA mandates that an importer file a
declaration with CBP indicating that a vehicle conforms to the environmental standards
required of U.S. vehicles. The DOT mandates that an importer file a declaration with
CBP indicating that a vehicle conforms to national safety standards.

12, All those who attempt to import a vehicle must submit the following
documents at the time of entry:

a. Bill of Lading

b. Bill of Sale

c. Registration from country of origin (export certificate)

d. Proof of ownership

e. EPA Form 3520-1 showing emissions compliance / exemption

f. DOT HS-7 showing safety compliance / exemption

g. Manufacturers label on engine showing emissions requirements (in
English)
AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE
USAO Number 2019R01212 - 5 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
(253) 428-3800
 

Oo wot Dn wn F&F WY LY

ww NO NY NY WKY NY WY NY NO KF KF KF HE FEF Err OO RES OS
oo nD KN nN Se WY NYY RK COO MO ATQ DH ww SBP WHY NY KF OC

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 21 of 59

13. Importers must also attest to whether the imported vehicle is over 25 years
old. If a vehicle is over 25 years old, CBP is required to verify the Vehicle Identification
Number (VIN) to determine the age of the vehicle and to review the following
documents:

a. EPA and DOT paperwork

b. Export certificate

c. Ownership documentation

d. Invoice

€. CBP Form 7501 (Entry Documentation)

14. Ifa vehicle is less than 25 years old, the importer must have and present a
certified letter from the vehicle’s manufacturer, indicating that the vehicle conforms to
EPA / DOT regulations. The letter must be issued by the U.S.-based arm of the vehicle’s
manufacturer.

15. | Once an importer files all required entry documents on a vehicle to be
imported into the United States through the Port of Tacoma, Washington, he or she is
then required to pick up the vehicle from the East Blair 1 Terminal, 2940 East Alexander
Avenue, Tacoma, WA. The importer must then present the vehicle for inspection to CBP
Officers at 2202 Port of Tacoma Road, Tacoma, WA (within the Port of Tacoma). Once
CBP inspects the vehicle, CBP will either approve or disapprove the entry documents. If
CPB approves the entry documents, CBP Officers will stamp the import/entry documents
with the Department of Homeland Security’s seal. The importer may then present the
approved entry documents to the Washington State Department of Licensing.

VII. Vehicles Imported by CHRISTOPHER COX

16. On October 17, 2019, I received import/entry summary packages for

vehicles identified as having been imported by CHRISTOPHER COX through the Port of

Tacoma. These vehicles were identified by importation documents from CBP and

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE

USAO Number 2019R01212 - 6 1201 PACIFIC AVENUE, SUITE 700

(253) 428-3800
 

oOo Oo 41 DW ww SP WH NH KF

Nw HN KY KY NY KN KY KY NN HK HS Ee RF OS PO eS Ol ES
on KH ON BR WY KY KS CO WO MAD HD nH FP WY NY KK O&O

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 22 of 59

vehicle registration documents from Washington State Department of Licensing. They
include the following:

1. Used 2007 Honda Odyssey, VIN # RB13313672, Entry date February 15,
2018, Entry # BMG0518081-8, Reference # BF717260.

2. Used 2013 Toyota Probox Van, VIN # DBENCPSOV (or NCP 51
0303096), Entry date February 15, 2018, Entry # BMG-0518087-5

3. Used 2007 Nissan Otti, VIN #H92WW0001474, Entry date April 12,
2018, Entry # BMG 0518236-8, Reference # BF767867

4. Used 2002 Honda Life, VIN # JB16206491, Entry date April 19, 2018,
Entry # BMG-0518335-8, Reference # BF770103

5. Used 2013 Nissan AD Van, VIN # VAY 12 069032, Entry date June 11,
2018, Entry # BMG-0518611-2, Reference # BF794517

6. Used 2006 Honda Mobilio, VIN # GB1-1702091, Entry date September
14, 2018, Entry # BMG-0519101-3, Reference # BF863236

7. Used 2001 Subaru Legacy Touring Wagon, VIN # BH5120390, Entry date
October 26, 2018, Entry # BMG-0519391-0 Reference # BG004916

8. Used 2001 Subaru Legacy Touring Wagon, VIN # BH5182300, Entry date
November 08, 2018, Entry # BMG-0519463-7, Reference # BF954503

9. Used 2013 Nissan AD Van, VIN # VZNY 12-039945, Entry date
November 14, 2018, Entry # BMG-0519455-3, Reference # BF952646

10. Used 2005 Subaru Legacy Touring Wagon, VIN # BP5099663, Entry date
December 30, 2018. Entry # BMG-0519630-1, Reference # BG038672

11. | Used 2008 Daihatsu Move Latte, VIN # L560S0022409, Entry date
December 31, 2018, Entry # BMG-0519631-9, Reference # BG050263

12. Used 2001 Honda Vamos, HM21204538, Entry date January 11, 2019,
Entry # BMG-0519661-6, Reference # BG058910

13. | Used 2003 Subaru Legacy Touring Wagon, VIN # BP5033963, Entry date
May 8, 2019, Entry # BMG-0520179-6, Reference # BG158395

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 7 TACOMA, WA 98402

(253) 428-3800
 

oO Oo TD DH nA fF WD VY

NN MN NY NN KN KN NS KF RB BP BPO ESE RE Ee
oD DN UA BP WH NHN KH CO OC MHA KD wn fF WY NY KF ©

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 23 of 59

14. Used 2005 Subaru Legacy Touring Wagon, VIN # BP5049938, Entry date
May 08, 2019, Entry # BMG-0520178-8, Reference # BG141625

15. | Used 2009 Mitsubishi Minicab Truck, VIN # U61T 1401320, Entry date
June 3, 2019, Entry # BMG-0520143-2, Reference # BG186391

16. | Used 2006 BMW 3 Series, VIN # WBABX92030PN92388, Entry date
June 21, 2019, Entry # BMG-0520562-3, Reference # BG193744

17. Used 2004 Subaru Legacy Touring Wagon, VIN # BP5035373, Entry date
July 07, 2019, Entry # BMG-0520470-9, Reference # 07/07/2019

18. Used 2012 Mitsubishi Lancer Cargo, VIN # VZNY 12610535, Entry date
July 7, 2019, Entry # BMG-0520471-9, Reference # BG206654

19. | Used 2000 Daihatsu Atrai Wagon, VIN # S220G00016550, Entry date
September 09, 2019, Entry # BMG-0520816-3 (detained by CBP in Tacoma)

20. | Used 2007 Mazda Bongo Van, VIN # SK82V-322838, Entry date
September 9, 2019, Entry # BMG-0520815-5 (detained by CBP in Tacoma).

VIII. CBP Observations/Findings on Entry Summary Packages

17. Llexamined the Entry Summary Packages for the vehicles listed above.
Most are Kei vehicles. Cox purchased all 20 vehicles from Be Forward Co., Ltd.
According to Be Forward’s website, https://www.beforward.jp/about, “this company was
among the first in Japan to offer online shopping of used cars for international export.
With its cross-border ecommerce site developed exclusively for the firm, the company
entered into the global ecommerce business market, selling and exporting used cars.”

18. [also interviewed CBP Officer Jarrett Henderson on November 6, 2019.
Officer Henderson is familiar with the documentation that must accompany cars imported
into the United States. He spotted many unusual aspects in the Customs Entry Summary
packages on the Kei cars imported by COX (listed in paragraph 15 above). For example,
Henderson told me and showed me how COX claimed the vehicles all conformed to the
United States Federal Motor Vehicle Safety Standards (FMVSS), and how COX had

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE
1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 8 TACOMA, WA 98402

(253) 428-3800
 

oOo Oo a1 WN vA fF WW NY KF

NY bw tw NY WH NY NHN NN NO KF KF FF HF HP EF EF OER
on KN UN Bh we NY KY CO CO MOA KD rH SF WY NY KF &

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 24 of 59

provided documents “certifying” their conformity to EPA and FMVSS standards.
Somehow, however, though the cars came from several different manufacturers, the very
same signature (i.e., the same person) appeared repeatedly on the FMVSS conformity
certifications. The same person obviously did not sign each of these conformity
certifications. If the signatures were false, then the certificates of conformity we falsely
associated with the cars COX was importing.

19. In addition, Officer Henderson pointed out that many of the submitted
certificates displayed that the ignition timing on the imported vehicle was “15%
B.T.D.C,” even though the vehicles came from multiple manufacturers, had dissimilar
engines, and dissimilar engine families and different manufacturers. It is very unlikely
that all the cars would have the same ignition timing. More concerning, however, is that
ignition timing is typically documented in degrees behind or ahead of top dead center, not
in percentages. No manufacturer I know of uses percentages. The consistent
reoccurrence of this unusual statement is therefore highly suspicious.

20. Officer Henderson also noted how the stamps on the certificates of
conformity, showing they had been “approved,” appeared to be fraudulent. For example,
on the Mitsubishi certificates of conformity, a Russian “GOST R” stamp was used. The
“GOST R” stamp is used to certify a commodity as conforming to the Eurasian Customs
Union standards. The American arm of Mitsubishi would not use this stamp to certify
that one of their cars met American standards.

21. | Officer Henderson also pointed out how the certificates of conformity for
the Honda vehicles listed above used a stamp/signature from a garage in India. A search
of the internet uncovered a copy of the exact stamp/signature on a promotional letter from
Apex Honda of India, a garage/workshop. Honda of America would not have used an
Indian stamp on one of their Kei cars to certify conformity.

22. Officer Henderson also pointed out an anomaly on the documents for the

BMW listed above. The contact information and signature on the conformity certificate

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 9 TACOMA, WA 98402

(253) 428-3800
wo Oo TD HD A fF WW LY =

NO bw NH KY KN KY KY KN NN HK HK Se SF RP OOP eS Pl
oOo aT A OA & W HY K CO DO OHO AQ Dn fF WD NY KY &

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 25 of 59

submitted by COX for the BMW appeared to be taken from a letter, posted online by a
BMW executive based in South Africa. The anomalous BMW documents show that the
signature is cut off after the first letter, indicating that the signature from the South
African letter had been copied and applied to the documents being submitted by
CHRISTOPHER COX.

23. The certificate submitted for the entry documents for the Toyota listed
above bear a signature from a Toyota executive based in London, The signature appears
to have been copied from a letter that was published online. A Toyota executive in
London would not have signed a certificate of conformity for a vehicle being imported
into the United States.

24. The certificates for the Subarus listed above all have Be Forward’s
company stamp on them. However, the CEO’s signature is cut off and shows only the
last two characters.

25. On November 6, 2019, I spoke to CBP Officers Jarrett Henderson and Sara
Cobb regarding two vehicles they had detained at the Port of Tacoma. They had spoken
with CRISTOPHER COX on October 29, 2019. COX told them he had previously
imported one vehicle from Canada, entering at the land border crossing in Montana.
COX stated he drove the vehicle across the border with his father. COX said he knew an
unidentified female who worked for the Washington Department of Licensing who
helped him with vehicle registration paperwork. COX claimed he had an employment
contract that required vehicles newer than 15 years, within specific guidelines. COX also
stated that all the documents, except forms from the EPA and DOT, were sent to him
from Be Forward Co. Ltd.

26. Officers Cobb and Henderson told me that CHRISTOPHER COX
identified himself to them as a contract mail carrier for the United States Postal Service.
COX showed them a Transportation Worker Identification Credential (TWIC) card.
According to the Transportation Security Administration (TSA) official website, “the

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE
USAO Number 2019R01212 - 10 1201 PACrIC AVENUE, SUITE 700
ACOMA, WA 98402

(253) 428-3800
 

Oo Oo 41 DH UH BP W LY

NY NY NY NY WN NY NY NN NY KF KF RF Rr RPO Er OO ESO
oD KN On SP WY NY KF CO OC Fe AH DK UH SF WY VY KF

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 26 of 59

TWIC card is required by the Maritime Transportation Security Act for workers who
need access to secure areas of the nation’s maritime facilities and vessels. TSA conducts
a security threat assessment (background check) to determine a person’s eligibility and
issues the credential. U.S. citizens and immigrants in certain immigration categories may
apply for the credential.”

27. On November 12, 2019, I spoke to Inspector Amy Kerkof of the United
States Postal Inspection Service (USPIS). Inspector Kerkof told me that
CHRISTOPHER COX was a Highway Contract Routes (HCR) Driver for the U.S. Postal
Service, and that he held an HCR contract for the area with zip code 98581. I was
informed that CHRISTOPHER COX’s wife, Teresa Cox, was also an HCR driver for the
U.S. Postal Service, and that she held an HCR contract for the area within the zip code of
98590. I also reached out to TSA’s representative, who provided me CHRISTOPHER
COX’s TWIC card application. On the application, CHRISTOPHER COX stated that he
was employed by the United States Postal Service. The U.S. Postal Service neither
employed nor contracted COX to purchase vehicles, nor was he required to enter the Port
as any part of his contract to deliver mail.
IX. Vehicles Seized in Tacoma: 2000 White Daihatsu Atrai Wagon VIN # S220G-

0016550, Entry # BMG-0520816-3 and 2007 White Mazda Bongo Van VIN
SK82V-322838, Entry # BMG-0520815-5

28. On September 9, 2019, Sound Brokerage Intl. LLC. filed entry summaries
on behalf of CHRISTOPHER COX to import a 2000 White Daihatsu Atrai Wagon and a
2007 White Mazda Bongo Van (listed above and referred to now as the subject vehicles).
COX submitted a DOT Form HS-7, “Declaration Importation of Motor Vehicles and
Motor Vehicle Equipment Subject to Federal Motor Vehicle Safety, Bumper and Theft
Prevention Standards,” for each subject vehicle. COX checked box number 2A in the

Form HS-7, which affirmed the following:

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

USAO Number 2019R01212 - 11 ee Wa OMOD

(253) 428-3800
Oo won DA On S&S W NY

NO NM NY NY NY NY NY KN N YF KF Se RP Pe EF RE KS
oD NHN OU B&B WO NH KH TCT Oo MH AT DN Ff WD NY KY ©

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 27 of 59

“The vehicle was certified by its original manufacturer as conforming to all
applicable Canadian motor vehicle safety standards and its original manufacturer
confirms that the vehicle conforms to all applicable U.S. Federal Motor Vehicle
Safety, Bumper, and Theft Prevention Standards (or that it conforms to all such
standards except for the labeling requirements of Standards Nos. 101 and 110 or

120, and/or the specifications of Standard No. 108 relating to daytime running

lamps), and the vehicle is not a salvage motor vehicle, a repaired salvage motor

vehicle, or a reconstructed motor vehicle, and I am importing it for personal use.

[591.5(g)];”

29. On September 24, 2019, CBP Officer Sara Cobb reached out to the DOT-
National Highway Traffic Safety Administration (NHTSA) to request its opinion on
whether the importation of the subject vehicles would be in compliance with the statutes
and regulations administered by the NHTSA. NHTSA is the agency within the DOT
responsible for improving safety on the nation’s highways. To achieve this goal, NHTSA
develops and enforces the Federal Motor Vehicle Safety Standards (FMVSS) discussed
above, which requires minimum levels of safety performance for motor vehicles and
equipment imported into the United States.

30. On September 30, 2019, DOT-NHTSA investigator Larry Hall responded
to Officer Cobb and stated that NHTSA deemed the subject vehicles ineligible for
importation. Investigator Larry Hall stated, “Mazda USA has confirmed that no Bongo
Vans have ever been imported for sale in the U.S., nor have any of the Bongo Van
vehicles ever been built to U.S. standards. Daihatsu, a wholly owned subsidiary of
Toyota, has not built a U.S. spec vehicle since 1992. Therefore, importation of the
subject vehicles would violate Title 49 United States Code § 30112(a)(1). Because Title
49 United States Code § 30112(a)(1) is a law that relates to safety, and the subject vehicle
does not comply with that law, we are of the opinion that CBP may seize (or deny entry)

to the subject vehicle, and NHTSA would not be opposed to such an action.”

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 12 TACOMA, WA 98402

(253) 428-3800
 

Oo fo aT HD tA SP WwW NHN

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 28 of 59

31. CHRISTOPHER COX also attached to the entry packages for the subject
vehicles EPA form 3520-1 “Declaration Form Importation of Motor Vehicles and Motor
Vehicle Engines Subject to Federal Air Pollution Regulations.” On this form, code EE
was checked in the affirmative, and it stated the following:

“Identical in all material respects to a U.S. certified version - either 1) Canadian

vehicle (proof required e.g. Canadian emission control label, registration or title, _

or letter from the U.S. or Canadian manufacturer representative on letterhead
verifying manufacture for sate in Canada) or 2) vehicle from any country with
letter attached to this form from the manufacturer's U.S. representative on

letterhead (not a dealer or mechanic) stating that the vehicle is identical to a U.S.

EPA certified version with respect to emissions. The importer attests that vehicle

is being imported for purposes other than resale or lease. For import of “identical”

Canadian vehicles for resale, use code FF.” .

32. On September 23, 2019, CBP Officer Cobb reached out to the EPA and
requested its opinion on whether the importation of the subject vehicles would in fact be
in compliance with the Clean Air Act (hereinafter referred as Act). On October 16, 2019,
EPA responded to CBP and stated the following:

“The importer claimed box "EE" on EPA's Declaration Form 3520-1 for each

subject vehicle. This provision applies to vehicles from countries other than

Canada where the application is accompanied by a letter from the vehicle's

manufacturer's U.S. representative on letterhead stating that the vehicle is identical

to a U.S. EPA certified version with respect to emissions and where the importer
attests that the vehicle is being imported for purposes other than resale or lease.

33. | Neither COX nor the customs agent he used had provided such a letter for
either vehicle (i.e., from the vehicle's manufacturer's U.S. representative on letterhead
stating that the vehicle is identical to a U.S. EPA certified version with respect to

emissions). Additionally, a review of EPA's database found no certified vehicles with

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE

USAO Number 2019R01212 - 13 eee OO

(253) 428-3800

 
oOo oo D7 DH A SF WH LY

NN bw NY NY WH NY WN N NO KF KK KK HY HS He SEF Ell Ele
on KN Uh SB WH NK CO CO PAY HD HH fF WY KF &

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 29 of 59

specifications consistent with the subject vehicles. The EPA determined that the subject

vehicles were not certified, and no facts demonstrate eligibility for any exemption or

exclusion. Thus, by importing the subject vehicles, the importer committed violations of

the Clean Air Act's statutory and regulatory provisions. The EPA therefore recommended

that CBP seize, export or otherwise deny entry.

X. Importation of Used 2001 Honda Vamos, VIN #HM21204538, Entry # BMG-
0519661-6

34. On January 11, 2019, Sound Brokerage Intl. LLC. filed an entry summary
with CBP on behalf of CHRISTOPHER COX to import a 2001 Silver Honda Vamos
Passenger Van, VIN # HM21204538, Entry # BMG-059661-6 (hereinafter referred as the
Honda Vamos). The entry summary package contained Customs Entry forms, and other
forms, including DOT form HS-7 (Declaration Importation of Motor Vehicles and Motor
Vehicle Equipment Subject to Federal Motor Vehicle Safety, Bumper and Theft
Prevention Standards). The package also included EPA form 3520-1 (Declaration Form
Importation of Motor Vehicles and Motor Vehicle Engines Subject to Federal Air
Pollution Regulations).

35. On November 22, 2019, I reached out to the National Highway Traffic
Safety Administration (NHTSA) and the EPA to request evaluation of the safety and
environmental compliance of the subject vehicle. On November 25, 2019, NHTSA
responded to my request and stated that the vehicle could not be imported because it “was
not certified by its original manufacturer as conforming to all applicable Canadian motor
vehicle safety standards and its original manufacturer confirms that the vehicle conforms
to all applicable U.S. Federal Motor Safety, Bumper, and Theft Prevention Standards (or
that it conforms to all such standards except for the labeling requirements of Standards
Nos. 101 and 110 or 120, and/or the specifications of Standard No. 108 relating to
daytime running lamps), and the vehicle is not a salvage motor vehicle, a repaired salvage

motor vehicle, or a reconstructed motor vehicle, and I am importing it for personal use.”

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 14 TACOMA, WA 98402

(253) 428-3800
ow Oo yD DH wn fF W NY KF

NN NH KH NY NY NY NK NN N FF FS PS SE PEO ESS
oOo ~~ DH tT BP WH NY KF OO mW KD wn FP WY KF &

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 30 of 59

NHTSA further stated that importation of the subject vehicle would violate Title 49
U.S.C. § 30112(a)(1). NHTSA recommended the Honda Vamos be seized.

36. On December 4, 2019, the EPA responded to my request and stated that the
EPA Declaration Form 3520-21, provided by CHRISTOPHER COX, selected Code EE
as identical in all material respects to the United States certified version - either 1)
Canadian vehicle (proof required e.g. Canadian emission control label, registration or
title, or letter from the U.S. or Canadian manufacturer representative on letterhead
verifying manufacture for sate in Canada) or 2) vehicle from any country with letter
attached to this form from the manufacturer of the United States representative on
letterhead (not a dealer or mechanic) stating that the vehicle is identical to a United States
made - EPA certified version with respect to emissions.

37. In fact, because the Honda Vamos was not a Canadian made vehicle, it
required a letter from the manufacturer of the United States representative on letterhead
(not a dealer or mechanic) stating that the vehicle is identical to a United States made -
EPA certified version with respect to emissions. However, COX did not provide this
letter. Instead, he provided a document purporting to be a “certificate of conformity.”

38. In addition, EPA personnel searched EPA’s certification database and were
unable to identify any vehicle that matched the specifications of the Honda Vamos.
Specifically, EPA personnel found no certificates of conformity issued to Honda for the
2001 model year that had 650 cc engines. Based on this finding, EPA personnel
concluded that CHRISTOPHER COX could not have obtained the letter required by
Code EE because the vehicle was not in fact identical to any U.S. EPA certified version.

39. Byselecting code EE, COX attested that the Honda Vamos was being
imported for purposes other than resale or lease. According to the Washington State
Department of Licensing, however, on January 16, 2019, COX sold the subject vehicle to
WRC, of Dupont, WA. According to records, the Honda Vamos was reportedly sold for
$381.00 USD. WRC then registered the Honda Vamos with Washington State

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 15 TACOMA, WA 98402

(253) 428-3800

 
 

ow DT Nn vA fF WD NY

NM NY NY NY WN NN NY WN NY KY YH Be FF KF YS SEF RE ES eS
on DK UN BR WwW NY KY OO mT DH nN SB WW HY KS ©

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 31 of 59

Department of Licensing — Port Orchard License Agency--on the same date. The subject
vehicle was issued license plates BNF9080.

40. After further review of the entry package, I observed the U.S. Department
of Homeland Security’s seal was stamped on two CBP forms: CBP Form 7501 “Entry
Summary” and CBP Form 3461 “Entry/Immediate Delivery.” I compared the seal to the
true U.S. Department of Homeland Security’s seal, it appeared that CHRISTOPHER
COX forged the U.S. Department of Homeland Security seal and stamped it on the CBP’s
documents. I also spoke to CBP Officer Henderson about the seal. Officer Henderson
stated that he believed that the U.S. Department of Homeland Security seal stamped on
both CBP forms was forged. Officer Henderson stated that he stamped the real U.S.
Department of Homeland Security seal on paper, made a copy of the paper, then
compared it to the U.S. Department of Homeland Security seal on both CBP forms
mentioned above. Officer Henderson concluded that the U.S. Department of Homeland
Security seal on each form was forged. Officer Henderson stated that the real U.S.
Department of Homeland Security seal would have officer’s badge number and his or her
signature on it.

XI. Surveillance at COX Residence and Importation of 1994 Subaru KS4 Flatbed
Truck with VIN # KS4188364

41. On November 14, 2019, I conducted surveillance at COX’s residence at
1051 NE Belfair Manor Dr., Belfair, WA. According to the Mason County Assessor’s
Office, CHRISTOPHER COX is the owner of the property. According to the
Washington State Department of Licensing, CHRISTOPHER COX resides at this
property. I observed many vehicles at the residence. I and checked and confirmed that
they were registered to CHRISTOPHER COX and his wife Teresa Cox. I saw a white
truck with a camper top attached to it, with Washington license plates C40125P. A
record check confirmed the vehicle is registered to CHRISTOPHER COX at 1051 NE

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 16 TACOMA, WA 98402

(253) 428-3800

 
Oo co ~~ DH vA ff WY NY

N NY NY NY KY NY NY LY NHN KF KF KR KF RF er re ROS
oOo nD A Un Bb He NO KS CO DO MWAH DH UN SF WY VY KF ©

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 32 of 59

Belfair Manor Dr., Belfair, WA. The vehicle was registered as a white 1994 Subaru KS4
flatbed truck with VIN # KS4188364, also known as Subaru Sambar.

42. I conducted record checks with the U.S. Homeland Security database and
Washington State Department of Licensing on the Subaru Sambar and determined the
following. On May 17, 2019, Sound Brokerage Intl. LLC. filed entry summaries with
CBP on behalf of CHRISTOPHER COX to import the 1994 Subaru Sambar V-KS4
flatbed truck, VIN # KS4 188364, entry number BMG-0520177-0 (hereinafter referred as
the Sambar truck). Attached to the entry packages, CHRISTOPHER COX submitted
DOT Form HS-7, “Declaration Importation of Motor Vehicles and Motor Vehicle
Equipment Subject to Federal Motor Vehicle Safety, Bumper and Theft Prevention
Standards.” CHRISTOPHER COX checked box number 1, which stated “the vehicle is
25 or more years old or the equipment item was manufactured on a date when no
applicable Federal Motor Vehicle Safety Standard or Theft Prevention Standard was in
effect. Date of manufacture: 12/05/1993 [591.5(i)]” All this appears to be true, which I
believe shows that COX knows the correct way to complete the DOT form.

43. CHRISTOPHER COX also attached to the entry package EPA form 3520-1
“Declaration Form Importation of Motor Vehicles and Motor Vehicle Engines Subject to
Federal Air Pollution Regulations.” On this form, code E under section of “EPA
exempted vehicles” was checked, and it stated “vehicle at least 21 years old (calendar
year of manufacture subtracted from year of importation) and in original unmodified
configuration is either exempted or excluded from EPA emission requirements,
depending on age. Vehicles at least 21 years old with replacement engines are not
eligible for this exemption unless they contain equivalent or newer EPA certified engines.
Customs may require proof of vehicle age.” Again, this appears to be a true and correct
entry on the EPA form by COX.

44. On May 22, 2019, the Sambar truck was registered with Washington State
Department of Licensing. The subject vehicle was issued license plates C40125P.

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 17 TACOMA, WA 98402

(253) 428-3800
 

Oo Oo ya DBD nA F&F WY NH KE

NW KH NO NY NY NHN WH WN NO KH § HF HY FSF FEF POE Se
on KN th OB WwW NY KF CO CO MOH DH UO SH WY YY KF ©

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 33 of 59

45. After further review of the entry package, I observed the U.S. Department
of Homeland Security’s seal was stamped on two CBP forms: CBP Form 7501 “Entry
Summary” and CBP Form 3461 “Entry/Immediate Delivery.” I compared these two
stamped forms to the true U.S. Department of Homeland Security’s seal. To me, it
appears that CHRISTOPHER COX forged the U.S. Department of Homeland Security
seal and stamped it onto the importation/customs entry documents. CBP would have
stamped the forms when they performed the mandatory inspections of the vehicles. If the
forms are not stamped, COX runs the risk of being unable to register the vehicle in the
State of Washington. Accordingly, it appears that COX evaded CBP inspection and
instead applied a counterfeit stamp, thus increasing the chances that the car would be
accepted for registration.

46. On November 27, 2019, I consulted with CBP regarding CHRISTOPHER
COX’s entry summary package on the Sambar truck. It appeared to CBP that
CHRISTOPHER COX checked the correct boxes on the EPA and DOT Forms. It
appeared that the 1994 Subaru Sambar V-KS4 flatbed truck was purchased in April 2019
and arrived in the United States in May 2019. The Sambar truck thus met the age
exemptions for DOT and EPA. On the EPA Form 3520-1, box E was checked, correctly
indicating the Sambar truck was at least 21 years of age. On the DOT Form HS-7, box 1
was checked, correctly indicating the Samar truck was at least 25 years of age.
Therefore, the subject vehicle was legally imported into the United States in May 2019.
However, the counterfeit stamps imply that COX illegally removed the truck from the

port without proper inspection.

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE
USAO Number 2019R01212 - 18 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WA 98402

(253) 428-3800
 

wo © TQ DH wn FP WW NY =

NY NN NY NY NY NY NHN NF KF Re Se RPE SF Re RS
on KO Un & WY KY KS CO CO WMA KH NH fF WY NY KY O&O

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 34 of 59

XII. Interviews of Employee and Owner of Sound Brokerage

47. COX used “Sound Brokerage,” a customs agent, to assist in the importation
of all the vehicles discussed in this affidavit. On November 22, 2019, I interviewed
Mandee Compton of Sound Brokerage at her office at 3600 Port of Tacoma Road, Suite #
301, Tacoma, WA. Ms. Compton provided me with information on the general
procedures Sound Brokerage followed to import a vehicle. Ms. Compton stated that
Sound Brokerage was a small company and that the owner was Gwen Salisbury. Part of
Sound Brokerage’s business was vehicle importation. Sound Brokerage was more or less
a “middle man,” acting on behalf of the importers (like COX). Sound Brokerage is
licensed/certified with CBP to file all import/export documents for its customers.

48. Ifan importer wanted to use the services of Sound Brokerage to import a
vehicle, he/she needed to sign a “Customs Power of Attorney,” which allowed Sound
Brokerage to act on the importer’s behalf. The importer had to provide Sound Brokerage
an invoice for the vehicle, the DOT form HS-7 (“Declaration Importation of Motor
Vehicles and Motor Vehicle Equipment Subject to Federal Motor Vehicle Safety,
Bumper and Theft Prevention Standards”), and the EPA form 3520-1 (“Declaration Form
Importation of Motor Vehicles and Motor Vehicle Engines Subject to Federal Air
Pollution Regulations.”) The importer also had to provide the Bill of Lading, and any
other forms required by other federal agencies. Ms. Compton stated that all the forms
had to be filled out by the importer. Neither she nor other personnel from Sound
Brokerage ever filled out the forms.

49, After gathering all necessary documents, Sound Brokerage would enter
information into Automated Commercial Environment (ACE), a computer/internet-based
cargo release and entry summary processing system owned by CBP. ACE would then
generate two CBP forms, Form 7501 “Entry Summary,” and Form 3461
“Entry/Immediate Delivery.” Sound Brokerage personnel would then upload all the

forms and documents to Document Image System (DIS), another computer/internet-based

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 19 TACOMA, WA 98402

(253) 428-3800
 

wow a DBA vA Ff WY NY

NM NM NY KN NY NY NY KY NN HF HF FF Re Re RP Re OSE
Co ~~ KH UO fF WH NO KF CO OO MOH DH nH fF WY NY KK &

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 35 of 59

cargo release system owned by CBP. Within hours, ACE-DIS would let Sound
Brokerage know if the vehicle was cleared/ready to be released/picked up. To my
knowledge, ACE-DIS is an automated clearance system. Unless the vehicle/shipment
was marked with certain codes and/or flagged by CBP, the vehicle/shipment would be
automatically approved and released.

50. Once the vehicle was cleared and ready for pick up, Sound Brokerage
would notify the importer. Sound Brokerage would provide him or her all the
commercial documents originally sent by the importer, and any newly created documents
from the ACE-DIS system. The importer would then take all the documents to the East
Blair 1 Terminal (EB1), 2940 East Alexander Avenue, Tacoma, WA to pick up the
vehicle. Ms. Compton stated that Sound Brokerage would always remind the importer to
take all the documents and the vehicle to the CBP office for inspection. Ms. Compton
provided me copies of several documents that instructed the importer to take the
documents and the vehicle to the CBP office for inspections. One document even
included a map of the Port of Tacoma area showing the EB1 terminal and the CBP office.

51, On the same day I interviewed Ms. Compton, I also interviewed Gwen
Salisbury of Sound Brokerage. Ms. Salisbury reaffirmed Ms. Compton’s statement on
general procedure of Sound Brokerage for importation of vehicles. Ms. Salisbury has
approximately 40 years-experience as a customs broker. She has owned and operated
Sound Brokerage since 2003. She met CHRISTOPHER COX in November 2017, but
could not remember how COX was referred to Sound Brokerage. She showed me
documents for the first vehicle COX imported into the United States with the use of her
firm: a 2004 Suzuki Jimny. It was imported on November 29, 2017. Since then, since
then, Sound Brokerage helped CHRISTOPHER COX import approximately 24 vehicles.

52. Ms. Salisbury remembered that she had escorted CHRISTOPHER COX to
pick up the vehicle at EB1 terminal several times. She stated that COX did not have a
Transportation Worker Identification Credential (TWIC card) back then. After escorting

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE
1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 20 Aen OMia Wea 98402

(253) 428-3800
Oo on HD wU & WD NHN

N bh NY NY NH NY NN KN KF KF HF KF KF Ee ROO St
oo sa DO UO bh WwW NY KY CO WO WA KH A BSB WH NN KF OC

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 36 of 59

CHRISTOPHER COX to the terminal to pick up the vehicles on multiple occasions, Ms.
Salisbury provided CHRISTOPHER COX directions on how to obtain a TWIC card,
which he did.

53. Ms. Salisbury stated that she never picked up vehicles on CHRISTOPHER
COX’s behalf. She understood from CHRISTOPHER COX was employed by the United
States Postal Service (USPS), in part because she saw him walking into her office with a
USPS identification card. CHRISTOPHER COX told her he needed the vehicles for his
job at the Post Office.

54. Ms. Salisbury reiterated that she told all her customers to bring their import
documents and the vehicle to the CBP office for inspection. She understood that CBP
Officers needed to stamp the CBP Form 3461 “Entry/Immediate Delivery,” so the vehicle
could be registered with Washington State Department of Licensing. She advised
CHRISTOPHER COX to bring the vehicle to CBP every time she notified him a vehicle
was releasing/ready for pick up.

55. Ms. Salisbury stated that COX usually sent his importation package to her
by email. If she needed anything from him, Ms. Salisbury would email or send COX a
text message. Ms. Salisbury confirmed that CHRISTOPHER COX used his email
account cctc53611@gmail.com to communicate with her.

Probable Cause that Email Account cctc53611@gmail.com
contains Information Concerning criminal activity

56. Ihave reviewed Customs Entry Summary packages for the Kei vehicles
imported by CHRISTOPHER COX. I observed that COX used his email account
(cctc53611@gmail.com ) to email and transmit documents regarding his Customs Entry
Summary packages. For instance, on the Invoice/Bill of Sale form from Be Forward Co.
Ltd., found in the Customs Entry Summary package for vehicle # 1 - Used 2007 Honda
Odysse, COX used his email account cctc53611@gmail.com to place the original orders
from Be Forward. COX also listed cctc53611@gmail.com as his email address, and

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 21 TACOMA, WA 98402

(253) 428-3800
oo a DH WW FP WD HY

NY N NY NY NY NY NY NY NO YF FF Be RPO Se EF RE KE
oD DN OB BH ON KF CO OW WOT DO A SP WwW HY KF

 

 

Case 3:20-mj-05116-DWC Document 1 Filed 05/15/20 Page 37 of 59

included his correct mailing address and cellular phone number in his contact
information.

57.  Lalso reviewed several documents entitled “Bill of Lading,” included in the
Customs Entry Summary packages. On these documents, COX listed his name, address,
telephone number, and email account (cctc53611@gmail.com) under the “consignee”
section of the document.

58. On December 18, 2019 I reviewed several email communications between
Ms. Salisbury and COX, where COX used email account cctc53611@gmail.com. The
emails discussed the importation of vehicles. COX also used email account
cectc53611@gmail.com to attach/send/receive documents to/from Ms. Salisbury. For
instance, in an email dated December 31, 2018 at 1:10 AM, COX sent an email to Gwen
Salisbury regarding the importation of the used 2001 Honda Vamos, VIN#
HM21204538, entry date January 11, 2019, and entry # BMG-0519661-6 (Vehicle # 12).
On this email, COX attached the DOT form, EPA form, Export Certificate, Order Form
from Be Forward, and Certificate of Conformity.

59. It appears that COX used cctc53611@gmail.com to communicate with Be
Forward. As stated above, this email account appeared on documents generated by Be
Forward (for example, Invoice/Bill of Sale.) It is likely then that the contents of
cctc53611@gmail.com will contain copies of the original, unaltered documents COX
obtained from Be Forward.

XIV. Background Concerning Online Accounts

60. As explained herein, information stored in connection with an online
account may provide crucial evidence of the “who, what, why, when, where, and how” of
the criminal conduct under investigation, thus enabling the United States to establish and
prove each element or alternatively, to exclude the innocent from further suspicion.

61. In my training and experience, the information stored in connection with an

online account can indicate who has used or controlled the account. This “user

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 22 TACOMA, WA 98402

(253) 428-3800

 
Oo mo ya DH nH SP WwW LY

NY NH NY NY WY NY NY WN NO KF | KF HF KF FE HP OE OS

 

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 38 of 59

attribution” evidence is analogous to the search for “indicia of occupancy” while
executing a search warrant at a residence. For example, email communications, contacts
lists, and images sent (and the data associated with the foregoing, such as date and time)
may indicate who used or controlled the account at a relevant time.

62. Further, information maintained by the email provider can show how and
when the account was accessed or used. For example, as described below, email
providers typically log the Internet Protocol (IP) addresses from which users access the
email account, along with the time and date of that access. By determining the physical
location associated with the logged IP addresses, investigators can understand the
chronological and geographic context of the email account access and use relating to the
crime under investigation. This geographic and timeline information may tend to either
inculpate or exculpate the account owner. Additionally, information stored at the user's
account may further indicate the geographic location of the account user at a particular
time (e.g., location information integrated into an image or video sent via email).

63. Stored electronic data may provide relevant insight into the email account
owner's state of mind as it relates to the offense under investigation. For example,
information in the email account may indicate the owner's motive and intent to commit a
crime (e.g., communications relating to the crime), or consciousness of guilt (e.g.,

deleting communications in an effort to conceal them from law enforcement).

XV. Technical Background
64. [have learned that Google provides a variety of on-line services, including

electronic mail (email) access, to the general public. Google allows subscribers to obtain
e-mail accounts at the domain name “gmail.com,” like the email accounts listed in
Attachment A.

65. Subscribers obtain an account by registering with Google. When doing so,

email providers like Google ask the subscriber to provide certain personal identifying

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE

USAO Number 2019R01212 - 23 ee AWA OMOD

(253) 428-3800
Co wo aD DN WwW BP WD NY

NN NY NY KN KY NY NY KN NY FF Be RP Be ESE RES
on KN UO Bh WwW NY KH CO OHO wMOAT KD wn fF WY VY KF ©

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 39 of 59

information. This information can include the subscriber’s full name, physical address,
telephone numbers and other identifiers, alternative email addresses, and, for paying
subscribers, means and source of payment (including any credit or bank account number).
In my training and experience, such information may constitute evidence of the crimes
under investigation because the information can be used to identify the account’s user or
users, and to help establish who has dominion and control over the account.

66. Email providers typically retain certain transactional information about the
creation and use of each account on their systems. This information can include the date
on which the account was created, the length of service, records of log-in (i.e., session)
times and durations, the types of service utilized, the status of the account (including
whether the account is inactive or closed), the methods used to connect to the account
(such as logging into the account via Google’s website), and other log files that reflect
usage of the account. In addition, email providers often have records of the Internet
Protocol address (“IP address”) used to register the account and the IP addresses
associated with particular logins to the account. Because every device that connects to
the Internet must use an IP address, IP address information can help to identify which
computers or other devices were used to access the email account, which can help
establish the individual or individuals who had dominion and control over the account

67. In general, an email that is sent to a Google subscriber is stored in the
subscriber's “mail box” on Google’s servers until the subscriber deletes the email. If the
subscriber does not delete the message, the message can remain on Google’s servers
indefinitely. Even if the subscriber deletes the email, it may continue to be available on
Google’s servers for a certain period of time.

68. When the subscriber sends an email, it is initiated at the user’s computer,
transferred via the Internet to Google’s servers, and then transmitted to its end
destination. Google often maintains a copy of the email sent. Unless the sender of the

email specifically deletes the email from the Google server, the email can remain on the

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 24 TACOMA, WA 98402

(253) 428-3800
 

po oOo ND HD Ww FB WW NN

NY NM NY NY NY NY KN NY NF KF Re Ke BPO Ee SK SE RS
oa KH nA BP WwW NY KF CO ODO mw HN DH OH fF WY NY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 40 of 59

system indefinitely. Even if the sender deletes the email, it may continue to be available
on Google’s servers for a certain period of time.

69. | Asent or received email typically includes the content of the message,
source and destination addresses, the date and time at which the email was sent, and the
size and length of the email. If an email user writes a draft message but does not send it,
that message may also be saved by Google but may not include all of these categories of
data.

70. A Google subscriber can also store files, including emails, address books,
contact or buddy lists, calendar data, photographs, and other files, on servers maintained
and/or owned by Google. In my training and experience, evidence of who was using an
email account may be found in address books, contact or buddy lists, email in the
account, attachments to emails, including photographs and files, and photographs and
files stored in relation to the account.

71. A subscriber to a Google Gmail account can also store files, including
address books, contact lists, calendar data, photographs and other files, on servers
maintained and/or owned by Google. For example, Google offers users a calendar
service that users may utilize to organize their schedule and share events with others.
Google also offers users’ a service called Google Drive that may be used to store data and
documents. The Google Drive service may be used to store documents including
spreadsheets, written documents (such as Word or Word Perfect) and other documents
that could be used to manage a website. Google Drive allows users to share their
documents with others or the public depending on the settings selected by the account
holder. Google also provides its users with access to the photo storage service “Google +
Photos,” formerly known as Picasa. Google + Photos can be used to create photo
albums, store photographs, and share photographs with others. Another Google service
called “You Tube” allows users to view, store and share videos. Google also provides a

service called “Google Analytics.” Google Analytics is a Google service that monitors

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 25 TACOMA, WA 98402

(253) 428-3800
 

oo ya NH A BPW NHN

Ny we NY KY NY NY NY WN NHK KK Be Be RP PEP Pe SE eS
oD HK A BB WN KS OO WO HD DH A SF WY NY KK ©

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 41 of 59

website traffic and provides subscribers with data relating to how much traffic is visiting
the subscriber’s website, which sections of the subscriber’s website users are visiting,
how long users are staying on particular sections of the site, and the geographical source
of users visiting the website, among other things. Another Google service called “Google
Hangouts” is a communication platform which includes instant messaging, video chat,
short message service (SMS) and voice over internet protocols (VOIP) features.

72. Insome cases, email account users will communicate directly with an email
service provider about issues relating to the account, such as technical problems, billing
inquiries, or complaints from other users. Email providers typically retain records about
such communications, including records of contacts between the user and the provider's
support services, as well records of any actions taken by the provider or user as a result of
the communications. In my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to
identify the account’s user or users.

XVI. Information To Be Searched And Items To Be Seized

73. Pursuant to Title 18, United States Code, Section 2703(g), this application
and affidavit for a search warrant seeks authorization to permit Google and its
representatives and employees to assist agents in the execution of the warrant. Once
issued, the search warrant will be presented to Google with direction that the company
identify the account described in the specific Attachment A as well as other subscriber
and log records associated with the Gmail account as set forth in the specific Attachment
B.

74, The search warrants will direct Google to create an exact copy of the
specified account and records.

75. — I, and/or other law enforcement personnel will thereafter review the copy of
the electronically stored data and identify from among that content those items that come

within the items identified in Section II to the applicable Attachment B, for seizure.

AFFIDAVIT OF SPECIAL AGENT LY TRAN One + ATTORNEY'S OFFICE
‘ACIFIC AVENUE, SUITE
USAO Number 2019R01212 - 26 TACOMA, WA 98402

(253) 428-3800
 

wo Oo INQ KH NH fF WY NY KF

on KH th BP WY NY KH CO HO WAT HD HH fF WY YF &

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 42 of 59

76. Analyzing the data contained in the forensic image may require special
technical skills, equipment, and software. It could also be very time-consuming.
Searching by keywords, for example, can yield thousands of “hits,” each of which must
then be reviewed in context by the examiner to determine whether the data is within the
scope of the warrant. Merely finding a relevant “hit” does not end the review process.
Keywords used originally need to be modified continuously, based on interim results.
Certain file formats, moreover, do not lend themselves to keyword searches, as keywords,
search text, and many common email, database and spreadsheet applications do not store
data as searchable text. The data may be saved, instead, in proprietary non-text format.
And, as the volume of storage allotted by service providers increases, the time it takes to
properly analyze recovered data increases, as well. Consistent with the foregoing,
searching the recovered data for the information subject to seizure pursuant to this
warrant may require a range of data analysis techniques and may take weeks or even
months. All forensic analysis of the data will employ only those search protocols and
methodologies reasonably designed to identify and seize the items identified in Section Il
of Attachment B to the warrant.

77. Based on my experience and training, and the experience and training of
other agents with whom I have communicated, it is necessary to review and seize a
variety of messenger communications, chat logs, files, payment records and documents,
that identify any users of the subject account and communications sent or received in
temporal proximity to incriminating messages that provide context to the incriminating
communications.

XVII. Sealing Request

78. It is respectfully requested that the Court issue an order sealing, until
further order of the Court, all papers submitted in support of the requested warrants,
including the application, this affidavit, the attachments, and the requested warrants. I

believe that sealing these documents is necessary because the information to be seized is

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 27 TACOMA, WA 98402

(253) 428-3800
 

wo fo DT DB Ww FP WwW NY Ke

N NY KH NY KN NY NY WKY NY HK KF He Se Re Rr EF SS RS
oOo ~~ DH On & WY NYO Ke CO DO MOAN KD wv SF WY NY KY O&O

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 43 of 59

relevant to an ongoing investigation and includes references to cooperating individuals.
Premature disclosure of the contents of the application, this affidavit, the attachments,
and the requested warrants may adversely affect the integrity of the investigation,
including giving targets a chance to destroy evidence or take other steps to hinder the

investigation.

XVIV. Non Disclosure Request
79. | The United States requests that the Court order Google Inc. refrain from

notifying any person (including the subscribers and customers of the accounts) listed in
the warrant of the existence of the attached warrant for one year.

80. Google Inc. is a provider of an electronic communication service, as
defined in 18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18
U.S.C. § 2711(2). Pursuant to 18 U.S.C. § 2703, the United States hopes to obtain the
attached warrant, which will require Google Inc. to disclose certain records and
information to the United States. This Court has authority under 18 U.S.C. § 2705(b) to
issue “an order commanding a provider of electronic communications service or remote
computing service to whom a warrant, subpoena, or court order is directed, for such
period as the court deems appropriate, not to notify any other person of the existence of
the warrant, subpoena, or court order.”

81.  Inthis case, such an order would be appropriate because the attached
warrant relates to an ongoing criminal investigation that is neither public nor known to all
the targets of the investigation, and its disclosure may alert the targets to the ongoing
investigation. Accordingly, there is reason to believe that notification of the existence of
the attached warrant will seriously jeopardize the investigation and alert people to
conceal, tamper with, or destroy evidence. Some of the evidence in this investigation is
stored electronically. If alerted to the existence of the warrant, the subjects under

investigation could destroy that evidence, including information saved to their personal

computers.
AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE
USAO Number 2019R01212 - 28 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
(253) 428-3800
 

oO wo na KH nA fF WD NY

wm WN WN N NY NM ON ON KN KE Re BS BP BPO SEO ESO EEO ll
on KN nN SB WwW YY KY OO MOAI DH UN SF WY NY KF &

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 44 of 59

XVIII. CONCLUSION

82. Based on the information set forth herein, there is probable cause to search
the above described email account cctc53611@gmail.com, as further described in
Attachment A, for evidence, fruits and instrumentalities, as further described in
Attachment B, of crimes committed by the individuals listed in this affidavit and their
coconspirators specifically in violation of Title 18, United States Code, Sections 506
(Fraudulently using Seals of Department or Agencies) 545 (Smuggling Goods into the
United States), 912 (Falsely Impersonating an Officer or Employee of the United States)
1001 (Making Material False Statements) 1036 (Making Entry to a Secure Area of a
Seaport by False Pretenses) and 1343 (Committing Fraud by wire, radio, or television).

83. | WHEREFORE, the United States respectfully requests that the Court issue
the attached search warrant, and that it grant the attached Order directing Google Inc. not
to disclose the existence or content of the attached warrant for one year, except that
Google Inc. may disclose the attached warrant to an attorney for Google Inc for the
purpose of receiving legal advice.

HI

I

//

H

//

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019RO1212 - 29 TACOMA, WA 98402

(253) 428-3800
 

Oo oOo DD UW PR WwW Ww &

on NO UU Se WO NY SK CO DO OH HD A SP WW YH —& OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 45 of 59

84. The United States further requests that the Court order that this application
and any resulting order be sealed until further order of the Court. As explained above,
these documents discuss an ongoing criminal investigation that is neither public nor
known to all of the targets of the investigation. Accordingly, there is good cause to seal

these documents because their premature disclosfir¢ may seriously jeopardize that

investigation. Ju

LYTRAN 7 !
Special Agent
Homeland Security Investigations
The above-named agent provided a sworn statement attesting to the truth of the

contents of the foregoing affidavit on this | J day of March, 2020.

wa L. nicke
THERESA L. FRICKE ~
United States Magistrate Judge

AFFIDAVIT OF SPECIAL AGENT LY TRAN One Ce
USAO Number 2019R01212 - 30 TACOMA, WA. 98402

(253) 428-3800
wo Oo TD DB UW Ff WY NY

NY NO WV NY NY NY WN NN N KF KF SF FF KF PP KF EO ES
o ~~ NO nN BB WY KY KS CO WO PMO AT DH wn FP WH KY KF CO

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 46 of 59

ATTACHMENT A
SUBJECT ACCOUNT to be Searched
The electronically stored data, information and communications contained in,
related to, and associated with, including all preserved data associated with the Google
account cctc53611@gmail.com, as well as all other subscriber and log records associated
with the account, which is stored at premises owned, maintained, controlled, or operated
by Google Inc., an electronic communications services and remote computing services

provider located at 1600 Amphitheatre Parkway, Mountain View, California 94043.

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 31 TACOMA, WA 98402

(253) 428-3800
wow oOo TD HD wn FSF WY NY

Nu Nw NY NY NY NY NY NN NO | FF FF RP PE PEO ESE ES
oOo ~~ HD OO FB W NY KK COCO WO WHA DH FP WY NY KS O&O

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 47 of 59

ATTACHMENT B

Section I - Information to be disclosed by Google for search:

To the extent that the information described in Attachment A-1 is within the
possession, custody, or control of Google, including any emails, records, files, logs, or
information that has been deleted but is still available to Google. Google is required to
disclose the following information to the government for each account or identifier listed
in Attachment A:

a. The contents of all emails associated with the account, including stored or
preserved copies of emails sent to and from the account, draft emails, the source and
destination addresses associated with each email, the date and time at which each email
was sent, and the size and length of each email, and any attachments to such emails;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of
session times and durations, the date on which the account was created, the length of
service, the IP address used to register the account, log-in IP addresses associated with
session times and dates, account status, alternative email addresses provided during
registration, methods of connecting, log files, and means and source of payment
(including any credit or bank account number);

c. The types of service utilized;

d. All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, instant messages, and instant
messenger contact information, calendar data, pictures, and files.

e. All records pertaining to communications between Google and any person

regarding the account, including contacts with support services and records of actions

taken.
AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE
USAO Number 2019R01212 - 32 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
(253) 428-3800
Oo co ~4T DB ww fF W NY

mw Ww KN NM NM ON ON NN OK ROR RO BO Ei Si
on KN OO SP WY YK CO VO WOH HD nH FSF WD NY F SC

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 48 of 59

Section II - Information to be seized by the government
All information described above in Section I that constitutes contraband, evidence,

fruits, or instrumentalities of the following crimes committed on or after November 30,
2017: Title 18, United States Code, Section 506 — Seals of Department or Agencies, Title
18 United States Code, Section 545 — Smuggling Goods into the United States, Tittle 18
United States Code, Section 912 — Officer or Employee of the United States, Title 18
United States Code, Section 1001 False Statements, Title 18 United States Code Section
1036, Entry by False Pretenses to an real Property, Vessel, or Aircraft of the United
States or Secure Area of any Airport or Seaport, and Title 18 United States Code, Section
1343 - Fraud by wire, radio, or television.

a. All messages, documents, and profile information, attachments, or other data that
serves to identify any persons who use or access the account specified, or who exercise in
any way any dominion or control over the specified account

b. Any address lists or “friend”/contact lists associated with the specified account;

c. All subscriber records associated with the specified account, including name,
address, local and long distance telephone connection records, or records of session times
and durations, length of service (including start date) and types of service utilized,
telephone or instrument number or other subscriber number or identity, including any
temporarily assigned network address, and means and source of payment for such
service) including any credit card or bank account number,

d. Any and all other log records, including IP address captures, associated with the
specified account;

e. Any records, documents, forms, attachments, photographs, and pictures relating to
importation of vehicles and vehicle parts;

f. Any records and email communications to and from Be Forward Co. Ltd., and

Sound Brokerage; and

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 33 a OMA WA 98402

(253) 428-3800
oO mo YN Dw F&F WY LY

NY NY Ww NY NY NY NY NY NO YF KF HF EF FEO RPO RES OE
oo ~a Nn BW NY KF CO OC MOAN DH UH SF WY VY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 49 of 59

g. Any records of communications between Google and any person about issues
relating to the account, such as technical problems, billing inquiries, or complaints from
other users about the specified account. This to include records of contacts between the
subscriber and the provider’s support services, as well as records of any actions taken by
the provider or subscriber as a result of the communications.

Google is hereby ordered to disclose the above information to the government

within 14 days of service of this warrant.

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 34 TACOMA, WA 98402

(253) 428-3800
 

. Case 3:20-mj-05116-DWC Document 1 Filed 05/15/20 Page 50 of 59

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the
Western District of Washington

In the Matter of the Search of )
(Briefly describe the property to be searched ) (Vv)
or identify the person by name and address) ) Case No. OD —_
JD-S06|
)

INFORMATION ASSOCIATED WITH GOOGLE
ACCOUNT cctc53611@gmail.com MORE FULLY

DESCRIBED IN ATTACHMENT A. )
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of California

 

(identify the person or describe the property to be searched and give its location):
SEE ATTACHMENT A, ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized).

SEE ATTACHMENT B-1, ATTACHED HERETO AND INCORPORATRED HEREIN BY REFERENCE.

YOU ARE COMMANDED to execute this warrant on or before M av A F\ ' Zo 20 (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _ Any Magistrate Judge in the WOWA
(United States Magistrate Judge)

CO Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of ee
[73 5 rm
\
Date and time issued: Wa rly (Hh 2620 hes L. ibe
( Judge’s signature
City and state: Tacoma, Washington Theresa L. Fricke, United States Magistrate Judge

 

 

Printed name and title

2019R01212
, Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 51 of 59

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer's signature

 

Printed name and title

 

 

 

 
wo Co tN DB nH SP WW NY Ke

NM Nw KN KY NY KN KY NY NK RK SE Re SS SBF OPO ES
oOo nD KN UO B&B WH HO K&B CO WO OA KD wn fF WY NY KS OC

 

 

, Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 52 of 59

ATTACHMENT A
SUBJECT ACCOUNT to be Searched
The electronically stored data, information and communications contained in,
related to, and associated with, including all preserved data associated with the Google
account cctc53611@gmail.com, as well as all other subscriber and log records associated
with the account, which is stored at premises owned, maintained, controlled, or operated
by Google Inc., an electronic communications services and remote computing services

provider located at 1600 Amphitheatre Parkway, Mountain View, California 94043.

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 31 TACOMA, WA 98402

(253) 428-3800
Oo ont DH A bb WwW NY

NO KH NY KN WY NY KN NY NN KK HK HF S| RE RP SP PS Se
ony TN On BP Ow NY RFS CO DO MO HY DH UN FSF WY NY KF S&S

 

 

_ Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 53 of 59

ATTACHMENT B

Section I - Information to be disclosed by Google for search:

To the extent that the information described in Attachment A-1 is within the
possession, custody, or control of Google, including any emails, records, files, logs, or
information that has been deleted but is still available to Google. Google is required to
disclose the following information to the government for each account or identifier listed
in Attachment A:

a. The contents of all emails associated with the account, including stored or
preserved copies of emails sent to and from the account, draft emails, the source and
destination addresses associated with each email, the date and time at which each email
was sent, and the size and length of each email, and any attachments to such emails;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of
session times and durations, the date on which the account was created, the length of
service, the IP address used to register the account, log-in IP addresses associated with
session times and dates, account status, alternative email addresses provided during
registration, methods of connecting, log files, and means and source of payment
(including any credit or bank account number);

c. The types of service utilized;

d. All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, instant messages, and instant
messenger contact information, calendar data, pictures, and files.

e. All records pertaining to communications between Google and any person

regarding the account, including contacts with support services and records of actions
taken.

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY'S OFFICE

1201 PaciFic AVENUE, SUITE 700
USAO Number 2019R01212 - 32 TACOMA, WA 98402

(253) 428-3800
CoC wo aD DH A fF WD NH

NY bo NHN WN WH NY WN NN NO HF HF | KF HFK FE SEO SES ES
cosy HN UO BP YH NY KS CO CO OHO HT DH rH SP WY YY KF OS

 

 

, Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 54 of 59

Section II - Information to be seized by the government
All information described above in Section I that constitutes contraband, evidence,

fruits, or instrumentalities of the following crimes committed on or after November 30,
2017: Title 18, United States Code, Section 506 — Seals of Department or Agencies, Title
18 United States Code, Section 545 — Smuggling Goods into the United States, Tittle 18
United States Code, Section 912 — Officer or Employee of the United States, Title 18
United States Code, Section 1001 False Statements, Title 18 United States Code Section
1036, Entry by False Pretenses to an real Property, Vessel, or Aircraft of the United
States or Secure Area of any Airport or Seaport, and Title 18 United States Code, Section
1343 - Fraud by wire, radio, or television.

a. All messages, documents, and profile information, attachments, or other data that
serves to identify any persons who use or access the account specified, or who exercise in
any way any dominion or control over the specified account

b. Any address lists or “friend”/contact lists associated with the specified account;

c. All subscriber records associated with the specified account, including name,
address, local and long distance telephone connection records, or records of session times
and durations, length of service (including start date) and types of service utilized,
telephone or instrument number or other subscriber number or identity, including any
temporarily assigned network address, and means and source of payment for such
service) including any credit card or bank account number;

d. Any and all other log records, including IP address captures, associated with the
specified account;

e. Any records, documents, forms, attachments, photographs, and pictures relating to
importation of vehicles and vehicle parts;

f. Any records and email communications to and from Be Forward Co. Ltd., and

Sound Brokerage; and

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE

1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 33 TACOMA, WA 98402

(253) 428-3800

 
oOo fo DT HB wn SBP WY NY FE

NO WM WN NY WN NY N N N FF HF KF HK KH HPO eS OO ESE eS
on HN th OB WwW NY KS CO CO wm HD HDR rH SF WY NY KF O&O

 

 

 

» g Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 55 of 59

g. Any records of communications between Google and any person about issues
relating to the account, such as technical problems, billing inquiries, or complaints from
other users about the specified account. This to include records of contacts between the
subscriber and the provider’s support services, as well as records of any actions taken by
the provider or subscriber as a result of the communications.

Google is hereby ordered to disclose the above information to the government

within 14 days of service of this warrant.

AFFIDAVIT OF SPECIAL AGENT LY TRAN UNITED STATES ATTORNEY’S OFFICE
1201 PACIFIC AVENUE, SUITE 700
USAO Number 2019R01212 - 34 TACOMA, WA 98402

(253) 428-3800
Co mTm TD Dn fF WY YP

Ny NY NY NY NY NY NY NNR RE RE REO REE SS
oOo DDN mH FF WY KF CO OWA Dn fF WY NY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 56 of 59

ATTACHMENT B
SUBJECT DEVICE to be Searched

The SUBJECT DEVICE is further described as an electronic storage media,
assembled in USA by DataLocker, serial number 04033416, currently in the custody of
the Homeland Security Investigations at 1000 2" Avenue, Suite 2300, Seattle, WA
98101. It is known as DataLocker (IronKey) H350 Encrypted External Hard Drive. The
SUBJECT DEVICE is silver in color with black rubber trims. It is encrypted and
passcode locked. SUBJECT DEVICE is accessible by USB port.

This warrant authorizes the forensic examination of the SUBJECT DEVICE for
the additional purpose of identifying and seizing the electronically stored information

described in Attachment C.

AFFIDAVIT OF SPECIAL AGENT LY TRAN - 9 UNITED STATES ATTORNEY’S OFFICE
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
Co mTm TD Dn fF WY YP

Ny NY NY NY NY NY NY NNR RE RE REO REE SS
oOo DDN mH FF WY KF CO OWA Dn fF WY NY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 57 of 59

ATTACHMENT C
Section I — Items to be searched:
The contents of all emails associated with the account, including stored or preserved
copies of emails sent to and from the account, draft emails, the source and destination
addresses associated with each email, the date and time at which each email was sent, and
the size and length of each email, and any attachments to such emails;
b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of
session times and durations, the date on which the account was created, the length of
service, the IP address used to register the account, log-in IP addresses associated with
session times and dates, account status, alternative email addresses provided during
registration, methods of connecting, log files, and means and source of payment
(including any credit or bank account number);
c. The types of service utilized;
d. All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, instant messages, and instant
messenger contact information, calendar data, pictures, and files.
e. All records pertaining to communications between Google and any person
regarding the account, including contacts with support services and records of actions
taken.
Section II - Items to be Seized
1. All records on the SUBJECT DEVICE described in Attachment A that relate to
violations of 18 U.S.C. § 2252(a)(2) (Receipt/Distribution of Child Pornography) and §
2252(a)(4)(B) (Possession of Child Pornography), including:
a. All messages, documents, and profile information, attachments, or other data that
serves to identify any persons who use or access the account(s) specified, or who exercise

in any way any dominion or control over the specified account(s);

AFFIDAVIT OF SPECIAL AGENT LY TRAN - 10 UNITED STATES ATTORNEY’S OFFICE
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
Co mTm TD Dn fF WY YP

Ny NY NY NY NY NY NY NNR RE RE REO REE SS
oOo DDN mH FF WY KF CO OWA Dn fF WY NY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 58 of 59

b. Any address lists or buddy/contact lists associated with the specified account(s);
C. All images of child pornography, include “Image (13)” and “ File
younowjoe_jbs_younow_youtube_cam0545.avi,” and any messages, documents and
profile information, attachments, or other data that refer to child pornography or the
possession, receipt, or distribution of child pornography;

d. All subscriber records associated with the specified account(s), including name,
address, records of session times and durations, length of service (including start date)
and types of service utilized, telephone or instrument number or other subscriber number
or identity, (including any temporarily assigned network address, and means and source
of payment for such service) including any credit card or bank account number(s);

e. Any and all other log records, including IP address captures, associated with the
specified account(s); and

f. Any records of communications between Google Inc., and any person about issues
relating to the specified account(s), such as technical problems, billing inquiries, or
complaints from other users about the specified account(s). This is to include records of
contacts between the subscriber and the provider’s support services, as well as records of
any actions taken by the provider or subscriber as a result of the communications.

g. Evidence of malware that would allow others to control any seized digital
device(s) such as viruses, Trojan horses, and other forms of malicious software, as well
as evidence of the presence or absence of security software designed to detect malware;
as well as evidence of the lack of such malware;

h. Evidence of the attachment to the digital device(s) of other storage devices or
similar containers for electronic evidence;

i. Evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from a digital device;

AFFIDAVIT OF SPECIAL AGENT LY TRAN - 11 UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
Co mTm TD Dn fF WY YP

Ny NY NY NY NY NY NY NNR RE RE REO REE SS
oOo DDN mH FF WY KF CO OWA Dn fF WY NY KF OS

 

 

Case 3:20-mj-05116-DWC Document1 Filed 05/15/20 Page 59 of 59

j- Records of Internet Activity, including firewall logs, caches, browser history and

cookies, “bookmarked” or “favorite” web pages, search terms the user entered into any
Internet search engine, and records of user-typed web addresses.

2. This warrant authorizes a review of electronic storage media and electronically
stored information seized or copied pursuant to this warrant in order to locate evidence,
fruits, and instrumentalities described in this warrant. The review of this electronic data
may be conducted by any government personnel assisting in the investigation, who may
include, in addition to law enforcement officers and agents, attorneys for the government,
attorney support staff, and technical experts. Pursuant to this warrant, the Homeland
Security Investigations may deliver a complete copy of the seized or copied electronic
data to the custody and control of attorneys for the government and their support staff for

their independent review.

AFFIDAVIT OF SPECIAL AGENT LY TRAN - 12 UNITED STATES ATTORNEY'S OFFICE
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WA 98402
